Citation Nr: 1811116	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-32 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for left lower extremity above the knee amputation following left total knee replacement and subsequent revision surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, his fiancé 


ATTORNEY FOR THE BOARD

A. B., Counsel
INTRODUCTION

The Veteran served on active duty from January 1982 to March 1984.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Columbia, South Carolina, RO now maintains jurisdiction in this claim.  

The Veteran and his fiancé provided testimony during a videoconference hearing before the undersigned in November 2017.  A transcript of the hearing has been added to the claims file.  


FINDING OF FACT

The Veteran did not incur additional left lower extremity disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or as the result of an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for left lower extremity above the knee amputation are not met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Compensation under 38 U.S.C. § 1151 

The Veteran contends that he incurred additional disability, to include the need for revision surgery and above the knee amputation of the left lower extremity, as the result of inadequate or negligent care received after he underwent a left total knee replacement in March 2003.  He clarified during the Board hearing that he does not allege any issue with the March 2003 surgery itself.  Rather he contends that VA physicians failed to address his left knee swelling after the surgery and continuing until the removal of the knee replacement parts in May 2004, which he contends was evidence of infection.  See Board Hearing Transcript (Tr.) at 6-8.  After a thorough review of the evidence of record, the Board finds that compensation under 38 U.S.C. § 1151 is not warranted and the claim must be denied.  

Compensation shall be awarded for a qualifying additional disability which was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility as defined in 38 U.S.C. § 1701(3)(A), and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C. § 1151.  See also 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

As noted above, the Veteran does not contend that there was anything wrong with the initial total knee replacement surgery in March 2003.  Indeed, VA treatment records in November 2003 and January 2004 recorded the Veteran's reports that he was "extremely happy" with the left knee progress after the initial knee replacement surgery and the January 2004 treatment record indicated that the Veteran's motion was "amazingly good."  

Rather, the Veteran reported two specific issues with his care after the surgery throughout the claim, including during the Board hearing.  First, he stated that the surgeon told his wife that he was unsure if the replacement part was "big enough."  See Board Hearing Tr. at 4.  However, the Veteran reported that the physician later stated that the part worked, and later admitted that he does not know if this had anything to do with the outcome in his case.  Id.  As such, the Board is able to conclude that there is no evidence of an error in the first surgery and the Veteran, himself, was very happy with the surgery.  

The Veteran further stated that although the infection in his knee was found about one year after the initial knee replacement surgery, he consistently complained of swelling in the left knee throughout that year.  Id at 6-8.  He essentially contends that this swelling was evidence of an infection, which VA missed or failed to properly treat.  

The Board notes that a March 2003 VA treatment record stated that the risk of infection and persistent swelling were discussed with the Veteran as well as the possibility of needing revision surgery at some time in his life before he gave informed consent.  The Veteran expressed multiple times in 2003 that he wanted the surgery despite the expressed risks.  One week post-operation, there was minimal effusion noted.  On April 17, 2013, the Veteran was informed that swelling was to be expected and it would take close to one year before he would be able to see the outline of his patella.  In May 2003, there was still some diffuse swelling, but it was noted that the Veteran was not using the recommended TED stockings, which were then provided at that time.  Physical therapy was advised at that time, but Veteran declined as he thought he could do it himself.  As noted above, at eight and ten month follow-ups in November 2003 and January 2004, the Veteran reported being extremely happy with the knee replacement surgery.  The only complaint noted in the November 2003 treatment note involved the right hip.  The January 2004 treatment record noted that he had "amazingly good" range of motion.  At no other time during the Veteran's treatment from March 2003 to May 2004 was left knee swelling noted upon examination. 

It was not until May 2004, when the Veteran presented to the emergency room with a fever that was also accompanied by significant left knee pain that infection was found.  Subsequently, the Veteran's knee was cleaned out, the infection was treated, and subsequent cultures were negative before the left knee revision surgery was completed in October 2004.  The Veteran maintained that revised left knee joint until the infection reoccurred and he underwent amputation above the left knee in January 2011 and revision of that amputation two months later.  The claims file demonstrates that before each surgery, informed consent was given after the risks, including infection, were explained to the Veteran.  As the risk of infection was described in detail to the Veteran before each surgery, it's clear that the incurrence of his infection and subsequent treatment for infection was an event reasonably foreseeable.  

In an April 2011 VA opinion, the evidence of record was reviewed and the examiner noted that a May 12, 2004, bacteriology final report indicated that the initial infection of the left knee was one year after the total knee replacement surgery.  The examiner, an orthopedic surgeon, stated that the Veteran's infection of his left total knee replacement occurred one year after surgery, proper identification and treatment was conducted, and the revision was completed after the knee aspiration was negative for bacteria.  The examiner stated that there was no deviation on the standard of care by the orthopedic and other medical staff involved in care of the Veteran.  

The Board notes that to the extent that the Veteran has opined that VA caused additional disability due to the care provided after his initial total knee replacement surgery, the Veteran is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to report when lay-observable symptoms such as swelling began, he is not competent to opine that such symptoms represented untreated infection.  The Veteran was advised that it would take almost a year before the swelling would go down enough for him to be able to see the outline of his patella.  There is no evidence of abnormal swelling or even the Veteran's consistent complaints of such swelling throughout the year after the initial knee replacement surgery.  

Moreover, the VA opinion, provided by an orthopedic surgeon, stated that there was no deviation in the standard of care provided to the Veteran from the total knee replacement surgery forward.  As the risk of infection was described in detail to the Veteran before each surgery, it's clear that the incurrence of his infection and subsequent treatment for infection was an event reasonably foreseeable.  Moreover, there is insufficient evidence to indicate that the infection was related to the level of care he received.  

The Veteran has not submitted competent medical evidence that his above the knee amputation was due to a deficiency in VA's care.  In fact, the only competent medical evidence of record is the opinion of the VA examiner, which is against the claim. 

Based on the foregoing, the Board finds that the evidence of record does not support entitlement to compensation under 38 U.S.C. § 1151 for left lower extremity above the knee amputation following left total knee replacement and subsequent revision surgery.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left lower extremity above the knee amputation following left total knee replacement and subsequent revision surgery is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


